Rowell, C. J.
The existence of an oral agreement as to a matter on which a document is silent, and which is not inconsistent with its terms nor its legal effect, may be proved by parol, if, in the circumstances of the case, it may properly be inferred that the parties did not intend the document to be a complete and final statement of the whole of the transaction between them. This case falls within that principle, which is more a rule of substantive law than of evidence. Here the dloicument shows on its face that it was not intended to be a statement of the whole of the transaction out of which it grew, but only of that part of it which related to the security for the payment of the price. Labbee v. Johnson, 66 Vt. 234, 28 Atl. 986, is precisely in point, as there the document was like this to all legal intents.
As to the comment of defendant’s counsel to the jury on the unexplained absence from the trial of one of the plaintiffs, it is enough to say that there is nothing in the exceptions to show that its allowance was improper.

Affirmed.